J. A12045/19


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

W.D.H                                    :      IN THE SUPERIOR COURT OF
                                         :            PENNSYLVANIA
                   v.                    :
                                         :
A.V.H.,                                  :          No. 162 WDA 2019
                                         :
                        Appellant        :


             Appeal from the Order Entered December 20, 2018,
                in the Court of Common Pleas of Erie County
                     Civil Division at No. No. 11399-2014


BEFORE: BENDER, P.J.E., DUBOW, J., AND FORD ELLIOTT, P.J.E.


JUDGMENT ORDER BY FORD ELLIOTT, P.J.E.:                FILED JUNE 19, 2019

      A.V.H. (“Mother”) appeals pro se from the December 20, 2018 order

that denied her request to have W.H. and D.H., the minor children of Mother

and W.D.H. (“Father”), reside with her and ordered that the custody orders of

March 26, 2018 and April 11, 2018, remain status quo. We dismiss.

      At oral argument on this matter, this court cautioned Mother that defects

in her appellate brief may require dismissal of her appeal. A review of Mother’s

brief reveals that she has entirely failed to comply with Pa.R.A.P. 2111, which

sets forth the requisite contents of an appellant’s brief. Specifically, Mother

fails to include a statement of jurisdiction, a statement of both the scope of

review and the standard of review, a statement of the questions involved, a

statement of the case, a summary of the argument, an argument, and a short

conclusion stating the precise relief sought.    Mother titles her brief “reply
J. A12045/19


brief.” In her “opening statement,” Mother states that the purpose of her brief

is to respond to allegations made against her by the trial court. (Mother’s

brief at unnumbered page 1.)       Mother then sets forth her “reply,” which

consists of 14 bullet points setting forth her version of the case. (Id. at 1-2.)

Mother also includes a “closing statement,” which is a narrative of further

complaints Mother has concerning the trial court, as well as complaints

concerning Father.

      As this court has stated, where, as here, “a court has to guess what

issues an appellant is appealing, that is not enough for meaningful review.”

Jones v. Jones, 878 A.2d 86, 89 (Pa.Super. 2005) (citation omitted). Here,

we do not know what issues specifically Mother wishes to appeal. She has not

directed us to any case authority from which to review the trial court’s

decision.   Therefore, we could dismiss this appeal for the briefing defects

alone.

      Although we are mindful that Mother is proceeding pro se, her choice

to do so does not relieve her of her responsibility to properly raise and develop

appealable claims.    See Smathers v. Smathers, 670 A.2d 1159, 1160

(Pa.Super. 1996).     Moreover, this court cannot act as Mother’s counsel.

See id.     Accordingly, because the substantial defects in Mother’s brief

preclude us from conducting any meaningful judicial review, we are

constrained to dismiss this appeal.      See Pa.R.A.P. Rule 2101; see also

Smathers, 670 A.2d at 1160-1161.



                                      -2-
J. A12045/19


      Appeal dismissed.1



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 6/19/2019




1 We recognize that the crux of Mother’s appeal is that the trial court erred in
not returning custody of her children to her because of the progress she has
made. Following a hearing, however, the trial court, while recognizing
Mother’s continuing progress, disagreed that this is the appropriate time to
return the children based on concerns with the stability of Mother’s living
conditions, which have not changed since the last custody review. At present,
the children’s needs are being met and their interests protected by the present
custody arrangement between Father and paternal grandmother. This does
not mean that, with continued progress, Mother may yet enjoy more
unsupervised time with her children. Custody cases always present difficult
issues for the trial court and this court. This court, however, is not permitted
to reverse a trial court’s decision on custody without a clear finding of error.
We find no error here.


                                     -3-